        Case 2:05-cr-20018-JWL Document 262 Filed 09/02/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 05-20018-01-JWL
                                       )
CARLOS JACKSON,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       In March 2013, defendant Carlos Jackson pleaded guilty to one count of conspiracy

to manufacture, to possess with the intent to distribute, and to distribute 280 grams or more

of a mixture containing cocaine base in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A),

and 846, and one count of unlawful use of a firearm during a drug trafficking crime in

violation of 21 U.S.C. § 924(c). Mr. Jackson was sentenced to consecutive terms of 120

months imprisonment for the conspiracy count and 60 months imprisonment for the firearm

count—the statutory mandatory minimum sentences for both crimes. Mr. Jackson is

presently incarcerated at FCI Yazoo City Low and his anticipated release date is November

18, 2024. This matter is presently before the court on defendant’s amended motion for

compassionate release (doc. #250). For the reasons set forth below, the motion is denied.

       A court may reduce a term of imprisonment for “extraordinary and compelling

reasons” pursuant to 18 U.S.C. § 3582(c)(1)(A). The moving defendant bears the burden
        Case 2:05-cr-20018-JWL Document 262 Filed 09/02/20 Page 2 of 7




of establishing that such a “compassionate release” is warranted under the statute. See,

e.g., United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (defendant bears burden to

show reduction is warranted under Section 3582(c)(2)); United States v. Bright, 2020 WL

473323, at *1 (D. Kan. Jan. 29, 2020) (“extraordinary and compelling” standard imposes

a heavy burden on a defendant seeking relief under Section 3582(c)(1)(A)). A court

exercises its discretion in ruling on such a motion. See United States v. Chambliss, 948

F.3d 691, 693 (5th Cir. 2020) (reviewing denial for abuse of discretion); United States v.

Saldana, 2020 WL 1486892, at *2 n.4 (10th Cir. Mar. 26, 2020) (unpub. op.) (same) (citing

United States v. Piper, 839 F.3d 1261, 1265 (10th Cir. 2016)).1

       18 U.S.C. § 3582(c)(1)(A) provides that a court may reduce a sentence if it finds

both (a) that extraordinary and compelling reasons warrant the reduction and (b) “that such

a reduction is consistent with applicable policy statement issued by the Sentencing

Commission.” See id. In addition, 28 U.S.C. § 994(t) provides that “[t]he [Sentencing]

Commission, in promulgating general policy statements regarding the sentencing



1
  The statute allows a defendant to bring a motion for reduction of a term of
imprisonment after the defendant has fully exhausted all administrative remedies. 18
U.S.C. § 3582(c)(1)(A). Mr. Jackson alleges in his amended motion that he has exhausted
his administrative remedies by submitting two separate written requests for relief to the
warden of his facility. He further alleges that the warden did not respond to those
requests. In response, the government asserts that there is “no evidence” that Mr.
Jackson submitted a request to the warden that identifies the same basis for relief that Mr.
Jackson raises here. The only request highlighted by the government, however, appears
to be dated June 19, 2020—a date that does not match the dates identified by Mr. Jackson
on which he submitted his requests. Thus, in the absence of any evidence from the
government controverting Mr. Jackson’s verified assertions that he exhausted his
administrative remedies, the court exercises jurisdiction over the motion and proceeds to
the merits.
                                             2
          Case 2:05-cr-20018-JWL Document 262 Filed 09/02/20 Page 3 of 7




modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. The Sentencing Commission

responded to that mandate by promulgating the policy statement found at U.S.S.G. §

1B1.13.

       In Section 1B1.13, the Commission added the requirement that the defendant not be

a danger to the safety of another person or the community. See id. In addition, in

Application Note 1 to the statement, the Commission set forth four circumstances (in

subdivisions (A) through (D)) under which “extraordinary and compelling reasons” may

exist. See id. application note 1. Subdivisions (B) and (C) depend on the defendant’s age

and family circumstances, and they are not applicable here. See id. Subdivision (A) sets

forth the following qualifying medical condition: the defendant is either (i) suffering from

a terminal illness; or (ii) suffering from a serious physical or medical condition that

substantially diminishes his or her ability to provide self-care within the prison

environment from which he or she is not expected to recover. See id. Nothing in the record

indicates that Mr. Jackson can satisfy subdivision (A) and, thus, Mr. Jackson has not shown

that he is entitled to relief under this subdivision.

       That leaves subdivision (D), known as the “catchall” provision, which in its present

form provides as follows:

              (D) Other Reasons. – As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons described
       in subdivisions (A) through (C).


                                                3
        Case 2:05-cr-20018-JWL Document 262 Filed 09/02/20 Page 4 of 7




See id. Subdivision (D) thus provides that circumstances other than those listed in

subdivisions (A) through (C) may be sufficient to warrant relief, as determined by the

Bureau of Prisons (BOP). The BOP has made no such determination in this case.

Nevertheless, as this court has previously determined, in accordance with the weight of

authority, the court is not limited to circumstances (A) through (C), and it may exercise its

own discretion to determine whether other extraordinary and compelling reasons warrant

relief under the statute. See United States v. Jackson, 2020 WL 2812764, at *3 (D. Kan.

May 29, 2020). As will be explained, the court concludes in its discretion that Mr. Jackson

has not met his burden to show that extraordinary and compelling circumstances warrant

his immediate release from prison because he has not shown that he suffers from medical

conditions that place him at an elevated risk of harm from the virus.

       Mr. Jackson asserts that his African-American race and his history of smoking

render him particularly susceptible to COVID-19 and increase his risk of harm in the event

that he contracts the virus.2 The fact that Mr. Jackson is African-American does not

constitute a risk factor for COVID-19 in the same way that an underlying medical condition

does. See United States v. Leigh-James, 2020 WL 4003566, at *8 (D. Conn. July 15, 2020)

(collecting cases and recognizing that higher death and hospitalization rates from COVID-


2
  Mr. Jackson also asserts in his motion that his specific correctional facility is a
“hotspot” for COVID-19 infections, rendering his situation especially dire. But the
coronavirus page of the BOP’s website indicates that while FCI Yazoo City Low once
was a “hotspot” for the virus (3 inmates died from the virus; 95 inmates and 9 staff
members have recovered from the virus), the facility presently has 0 confirmed active
cases among inmates and 4 confirmed active case among staff members. Mr. Jackson,
then, has failed to meet his burden to show that the conditions at Yazoo City Low
increase his risk of contracting COVID-19.
                                             4
            Case 2:05-cr-20018-JWL Document 262 Filed 09/02/20 Page 5 of 7




19 among African-Americans “most probably owes to long-standing systemic health and

social inequities” rather than the fact of race itself). The court, then, rejects the argument

that Mr. Jackson’s race, in and of itself, places Mr. Jackson at an increased risk of harm.

See id.; United States v. Billings, 2020 WL 4705285, at *3 n.5 (D. Colo. Aug. 13, 2020) (it

is “entirely speculative” whether race, in and of itself, increases risk of contracting virus or

experiencing a more severe course of the virus; refusing to consider race a “compelling”

reason); United States v. Chambers, 2020 WL 4260445, at *4 (E.D. La. July 24, 2020)

(defendant’s African-American race does not amount to an extraordinary or compelling

reason for compassionate release); United States v. Anello, 2020 WL 3971399, at *5 (W.D.

Wash. July 14, 2020) (fact that inmate is African American may not necessarily elevate his

risk of suffering from complications from COVID-19; “the CDC suggests that the

disproportionate rate of severe outcome is due to complex societal realities related to living

and work conditions, unequal access to health care, and underlying health conditions”);

United States v. Green, 2020 WL 3642860, at *4 (W.D. Pa. July 6, 2020) (denying motion

for compassionate release for 39-year-old defendant, explaining that while data suggests

that African-Americans have been disproportionally affected by COVID-19, it is unclear

whether race is an independent risk factor or whether adverse outcomes are caused by other

factors).

       To the extent Mr. Jackson suggests that his history of smoking puts him at special

risk, there is nothing in the record to suggest that his history of smoking has impacted his




                                               5
        Case 2:05-cr-20018-JWL Document 262 Filed 09/02/20 Page 6 of 7




health in a way that increases his risk with respect to COVID-19.3 See Leigh-James, 2020

WL 4003566, at *8 (denying motion for compassionate release filed by African-American

male with history of smoking in absence of particularized impact on health); United States

v. Marsh, 2020 WL 3989580, at *2 (D. Vt. July 15, 2020) (denying motion for

compassionate release despite history of smoking where there was no showing of related

disease); United States v. Stafford, 2020 WL 3893401, at *2 (D. Md. July 10, 2020)

(inmate’s history of smoking did not sufficiently differentiate him from the thousands of

similarly situated incarcerated individuals to constitute an extraordinary and compelling

reason for judicial relief). Thus, while the CDC’s most recent guidance states that smoking

“might” contribute to heightened susceptibility to severe COVID-19 illness, see

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last visited August 17, 2020), there is simply no basis on this

record to conclude that defendant’s risk is sufficient to constitute an extraordinary and

compelling reason for release, particularly in the absence of other underlying medical

conditions. Compare United States v. Slate, 2020 WL 4722382, at *2 (D. Hawaii Aug. 13,

2020) (inmate’s history of smoking at most placed him at possible increased risk; denying

motion for relief) with United States v. Galaz, 2020 WL 4569125, at 4 (S.D. Cal. Aug. 7,

2020) (granting motion for relief based in part on history of smoking combined with other

conditions including tuberculosis).


3
 Mr. Jackson also asserts that he has “respiratory medical issues” and “takes daily
medication for this chronic condition.” Nothing in the record, however, indicates the
nature of these respiratory medical issues or otherwise sheds any light on these bare
assertions.
                                            6
        Case 2:05-cr-20018-JWL Document 262 Filed 09/02/20 Page 7 of 7




       Mr. Jackson, then, has simply not shown that he bears an increased risk of serious

medical harm, and the court is not prepared to order the release of any and all inmates,

solely because of the pandemic, in the absence of such a particularized risk. Accordingly,

the court in its discretion concludes that Mr. Jackson has not shown that extraordinary and

compelling reasons warrant his release from prison. The court therefore denies the instant

motion for relief under section 3582(c)(1)(A).



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s amended

motion for compassionate release (doc. #250) is hereby denied.



       IT IS SO ORDERED.



       Dated this 2nd day of September, 2020, at Kansas City, Kansas.

                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                            7
